IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42547

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 581
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 6, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
NICHOLAS EDWARD WILSON,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of twelve years with two years
       determinate for felony driving under the influence with enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Nicholas Edward Wilson was found guilty of felony driving under the influence, with
persistent violator enhancement. Idaho Code §§ 18-8004, 18-8005, 19-2524. The district court
sentenced Wilson to a unified sentence of twelve years with two years determinate. Wilson
appeals asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilson’s judgment of conviction and sentence are affirmed.




                                                   2